                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CLIFFORD HEARNE, an individual,                     CASE NO. C16-1010-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    HUB BELLEVUE PROPERTIES, LLC, a
      Delaware Limited Liability Company, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion to consolidate the parties’
18
     motions for summary judgment into cross-motions for summary judgment (Dkt. No. 51). The
19
     briefing on both motions has been completed. (See Dkt. Nos. 42, 46, 48, 53, 55, 57, 58, 61.) The
20
     Court will consider the totality of the briefing in ruling on the parties’ motions for summary
21
     judgment. Plaintiff’s motion to consolidate is DENIED.
22
            DATED this 15th day of January 2020.
23
                                                            William M. McCool
24
                                                            Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk


     MINUTE ORDER
     C16-1010-JCC
     PAGE - 1
